DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 1 and 5 do not clearly depict the compensating mirrors and Figs. 2A-2B have illegible text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  “the Y-axis” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2011/0075235 to Cook (cited by Applicant).
	Regarding claim 1, Cook discloses a freeform surface off-axial three-mirror imaging system, comprising: a primary mirror (primary mirror 210, Fig. 2(a)); Claim 1 & 9), a secondary mirror (secondary mirror 220, Fig. 2(a)); Claim 1 & 9), and a compensating mirror (tertiary mirror 230, Fig. 2(a)); Claim 1 & 9), wherein the primary mirror, the secondary mirror and the compensating mirror are located adjacent and spaced away from each other (Fig. 2(a)), a surface shape of each of the primary mirror and the secondary mirror is a quadric surface (Claim 1), the primary mirror is an aperture stop (Fig. 2(a)), a surface shape of the compensating mirror is a freeform surface (Claim 9), and a light emitted from a light source is reflected by the primary mirror, the secondary mirror, and the compensating mirror to form an image on a image plane (image 270, Fig. 2(a)).
Regarding claim 2, Cook discloses a first three-dimensional rectangular coordinates system (X,Y,Z) is defined by a location of the secondary mirror, a vertex of the secondary mirror is an origin of the three-dimensional rectangular coordinates system (X,Y,Z), a reflective surface of the compensating mirror is an xy polynomial freeform surface (arbitrary coordinate system anticipated by Fig. 2(a) system); and an xy polynomial equation is 
    PNG
    media_image1.png
    113
    479
    media_image1.png
    Greyscale
 wherein z represents surface sag, c represents surface curvature, k represents conic constant, while Ai represents an ith term coefficient (this equation represents a standard aspherical equation and is thus anticipated by Claim 9).
Regarding claim 7, Cook discloses an angle between the compensating mirror and the Y-axis is about 45° (as the claim does not specify the particular geometric relationship between the claimed angle and the compensating mirror, the broadest reasonable interpretation of the claim allow this to be arbitrarily picked as any vector or plane or characteristic geometry of the mirrors, and is thus anticipated by Fig. 2(a)).


Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a freeform surface off-axial three-mirror imaging system comprising the recited optical characteristics.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872